DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s arguments, see page 2, filed May 2, 2022, with respect to claims 1 and 19 have been fully considered and are persuasive.  The rejection of March 2, 2022 has been withdrawn. 
Status of the Claims
Claims 3-10 and 14-16 are withdrawn.  Claims 1-2, 11-13, and 17-20 are present for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US 2020/0365617).	Claim 1, Ahn discloses (Fig. 2A) a semiconductor memory device comprising: 	a base (102, substrate, Para [0022]); 	a first conductor (second bottommost GSL, ground selection line, Para [0027], hereinafter “1st”) provided in a first layer (WLA, lower word lines, Para [0027[]) above the base (102); 	a second conductor (second uppermost SSL, string selection line, Para[ 0027], hereinafter “2nd”) provided above the first conductor; 	a first pillar (180A/B, lower channel structure/upper channel structure, Para [0036]) including a first portion (180A) and a second portion (180B) formed by different bodies (180A and 180B are formed by different bodies), 	the first portion of the first pillar being provided to penetrate the first conductor (180A penetrates 1st) , and the second portion of the first pillar being provided to penetrate the second conductor (180B penetrates 2nd); 	a first insulating member (156A, insulating film, Para [0033]) provided at least in the first layer (156A is in WLA); and 	a first contact (2 leftmost 126, upper contact plugs, Para [0055], hereinafter “c1”) contacting the second conductor above the first insulating member (c1 contacts 2nd) and overlapping the first insulating member in a direction perpendicular to a surface of the base (c1 overlaps 156A in Z-direction perpendicular to top surface of 102).	Claim 2, Ahn discloses (Fig. 2A) the device of claim 1, further comprising: 	a third conductor (uppermost SSL, hereinafter “3rd”) provided above the second conductor (3rd is above 2nd), each of the second portion of the first pillar and the first contact penetrating the third conductor (180B and c1 penetrate 3rd ), wherein 	an intersection portion between the first conductor and the first pillar functions as a memory cell transistor (intersection of word line 1st and channel 180A/180B function as memory cell transistor), and 	an intersection portion between the second and third conductors and the first pillar functions as a select transistor (intersection of select gates 2nd and 3rd and channel 180A/180B function as selecting transistor).	Claim 19, Ahn discloses (Fig. 2A) the device of claim 1, wherein an area of an upper end of the first portion of the first pillar is greater than an area of a lower end of the second portion of the first pillar (lateral area of top of 180A is greater than lateral area of bottom of 180B).	
Allowable Subject Matter
Claims 11-13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Fukuzumi (US Pat. No. 7,847,342) discloses (Fig. 4) memory pillar 20/30/40 with different bodies, and plugs conductive layer 53.
Mikajiri (US 2011/0063914) discloses (Fig. 2) via plugs 31 connected to word lines.
Kim (US 2014/0054673) discloses (Fig. 19) contact plugs 195 penetrating completely through a stack.
Lee (US Pat. No. 9,577,085) discloses (Fig. 2A) contact plugs CT extending through an upper part of a stack.
Sonehara (US 2017/0278861) discloses (Fig. 6) a conducting layer 108 above an insulating layer 143.
Kato (US 2020/0303300) discloses (Fig. 21) memory pillar PR and a conductor layer 40 which does not contact word lines 71.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819